Citation Nr: 0709452	
Decision Date: 03/30/07    Archive Date: 04/16/07

DOCKET NO.  01-02 636A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to service connection for an eye disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

P. Olson, Associate Counsel


INTRODUCTION

The veteran had active military service from January 1961 to 
May 1963. 

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Remand in July 2006.  This matter was 
originally on appeal from a January 2001 rating decision of 
the Department of Veterans Affairs (VA), Regional Office (RO) 
in Cleveland, Ohio.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Service medical records show that at entrance a jagged scar 
on the veteran's forehead with scarring of right eye lid was 
noted.  From January 1961 to April 1963, the veteran 
presented numerous times for problems with his right eye.  In 
April 1963, a Medical Evaluation Board examination was 
conducted.  The diagnoses were right eye entropion secondary 
to scarring, right eye trichiasis secondary to entropion, and 
right eye abrasion secondary to trichiasis.  In May 1963, a 
Medical Evaluation Board recommended his separation from 
service based upon his right eye disabilities.  The Medical 
Evaluation Board determined that the disabilities existed 
prior to service and were not aggravated by service.  
However, the veteran contends that he sustained an eye injury 
while in basic training which lead to his current right eye 
disability.

In Stegall v. West, 11 Vet. App. 268, 271 (1998), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a remand by the Board confers upon the veteran or other 
claimant, as a matter of law, the right to compliance with 
the Board's remand order.  Moreover, the Court further held 
that the Board itself errs when it fails to ensure compliance 
with the terms of its remand.  Id.  

The issue of entitlement to service connection for a right 
eye disability was remanded by the Board in July 2005 with 
specific instructions that the veteran be scheduled for a VA 
ophthalmologic examination and asked that the examiner 
respond to a list of specific questions for each diagnosis 
rendered such as whether a current disorder was the result of 
a disease or injury in service, what was the time of onset of 
the disorder, or if the onset occurred before service whether 
there was an increase in disability during service, and if 
so, was the increase beyond the natural progression of the 
disorder.    

In addition, the veteran's service medical records include 
notations to two surgeries, one at Fort Sill with no specific 
date, and one at Walter Reed Hospital on March 22, 1963.  It 
is the Board opinion that obtaining clinical records of the 
veteran's surgeries would be helpful in determining whether 
aggravation of any pre-existing condition occurred.

Accordingly, the case is REMANDED for the following action:

1. The veteran and his representative 
should be sent a letter requesting that 
the veteran provide sufficient 
information, and if necessary, 
authorization to enable VA to obtain any 
additional evidence pertinent to the 
claim for service connection for a right 
eye disability that is not currently of 
record.  The veteran should also be 
specifically asked to identify the place 
and date of all in-service surgeries for 
his right eye.  

2.  Efforts should be made to obtain any 
additional evidence identified by the 
veteran and to associate it with the 
claims file.  However, whether or not the 
veteran responds, efforts should be made 
to obtain any service clinical or 
hospitalization records for surgical 
treatment of the veteran's right eyelid 
at Ft. Sill Army Hospital anytime from 
January 1961 to March 1963, as well as 
from Walter Reed Army Hospital in March 
1963.  If these records cannot be 
obtained, this fact should be documented 
for the claims folder.

3.  The veteran should be scheduled for a 
VA ophthalmologic examination.  The 
claims file must be made available to and 
reviewed by the examiner in conjunction 
with the examination, and the examination 
report should reflect that such a review 
was made.  All pertinent symptomatology 
and findings should be reported in 
detail.  Any indicated diagnostic tests 
and studies should be accomplished.    

a.  The examiner should list the 
diagnoses of all current disorders of the 
veteran's right eye.

b.  The examiner should determine the 
etiology of any identified right eye 
disorders.  In particularly, the examiner 
should address whether it is "more 
likely than not" (meaning likelihood 
greater than 50%), "at least as likely 
as not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood)" that any 
identified right eye disorders had its 
onset during active service; is 
etiologically related to the veteran's 
in-service surgeries, or otherwise 
originated during such service?

d.  If an identified disorder is found to 
have existed prior to service entrance, 
the examiner should address whether it is 
"more likely than not", "at least as 
likely as not", or "less likely than 
not" or "unlikely" that the disability 
increased in severity beyond its normal 
progression during active service?

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  The examiner should 
provide a complete rationale for any 
opinion provided.

4.  After ensuring that any actions 
needed to comply with the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), the 
case should be reviewed on the basis of 
the additional evidence.  If the benefit 
sought is not granted in full, the 
veteran should be furnished a 
Supplemental Statement of the Case and be 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claim.  His cooperation in VA's efforts to develop his claim, 
including reporting for any scheduled VA examination, is both 
critical and appreciated.  The appellant is also advised that 
failure to report for any scheduled examination may result in 
the denial of a claim.  38 C.F.R. § 3.655.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



